This appeal was filed in this court on the 18th day of May, 1938, by appellant, Agnes Etienne. On the 20th day of October, 1938, by our order, it was set for submission on the 16th day of March, 1939. On the 14th day of March, on the agreed motion of the parties, the submission was postponed to June 1st. On May 31st, appellants filed their brief, with their motion praying that the submission be postponed to the 22nd day of June. On June 1st, before the case was called for submission, appellee, Sears-Roebuck  Company, filed its contest of appellants' motion to postpone, together with its motion to strike appellants' brief and to affirm the judgment of the lower court.
The motion to strike must be sustained; on this point we have no judicial discretion. West Louisiana State Bank v. Terry, Tex. Civ. App.229 S.W. 639. The discretion vested in the Courts of Civil Appeals by amendment to Rule 36 for the Courts of Civil Appeals, promulgated December 9, 1936, effective March 1, 1937, is grounded on a showing of "good cause", and appellants have made no showing of good cause. Fundamental error is not apparent on the face of the record.
The judgment of the lower court should be affirmed, and it is accordingly so ordered.
Affirmed.